J-A09022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BARBARA STEMMERICH                      :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 GLENN MASSUNG, III AND                  :   No. 1151 WDA 2017
 PITTSBURGH MOBILE TELEVISION,           :
 INC.                                    :

              Appeal from the Judgment entered July 25, 2017
     In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD 15-023133


BEFORE: BOWES, J., DUBOW, J., and MURRAY, J.

MEMORANDUM BY DUBOW, J.:                               FILED JULY 10, 2018

      Appellant, Barbara Stemmerich, appeals from the July 25, 2017 entry

of Judgment on the jury’s verdict in this personal injury matter. She contends

that the evidence did not support the jury’s relatively low non-economic

damages award. After careful review, we affirm.

      The facts and procedural history, as gleaned from the record, are as

follows. On January 31, 2014, Appellee, George Massung, while employed by

Appellee Pittsburgh Mobile Television, Inc., was driving at a low rate of speed

when he rear-ended Appellant’s vehicle causing her car to hit the car in front

of her. As a result of the accident, Appellant’s chest struck her steering wheel

and her knees struck the dashboard before she was thrust backwards, the
J-A09022-18



force of the thrust breaking her seat. Appellant was 68 years old at the time

of the accident, and suffered from numerous pre-existing medical conditions.1

        Following the accident, paramedics took Appellant to the emergency

room.     Appellant complained of pain in her right knee from it hitting the

dashboard and of pain in her chest from the pressure of her seatbelt. An x-

ray showed no fracture or other obvious injury to her artificial right knee joint,2

and there was bruising visible on the left side of her chest.        The hospital

discharged Appellant the same day after diagnosing her with no serious injury.

        Due to her pre-existing medical conditions, Appellant already had a

regular appointment with her pain management specialist, Dr. Till Conerman,

scheduled for three days after the accident. At that visit, she complained to

Dr. Conerman of pain in her low back and mid back radiating down her leg.

Dr. Conerman treated Appellant by continuing previously prescribed physical

therapy, muscle relaxers, and Vicodin. During subsequent appointments, Dr.

Conerman injected steroids into the most painful areas of Appellant’s back.

        Three days after the accident, Appellant also saw her treating orthopedic

surgeon, Dr. Yram Groff. She reported to Dr. Groff that she had increased

pain in her right shoulder. Dr. Groff treated Appellant with continued physical
____________________________________________


1 Appellant’s pre-existing conditions included reconstructive right foot and
ankle surgery; reflex sympathetic dystrophy/complex regional pain syndrome
of the right leg; low back pain caused by sacroiliitis; fibromyalgia; right knee
replacement surgery; right shoulder rotator cuff tendinitis; left knee bone-on-
bone arthritis; severe stenosis of the lumbar spine; and right shoulder bone
spur and arthritis. See Trial Ct. Op., 9/28/17, at 2.

2   Appellant had had her right knee joint replaced in May 2011.

                                           -2-
J-A09022-18



therapy, pain medication, and steroid injections. Appellant underwent an MRI

test of her right shoulder on August 20, 2014, which showed a partial tear of

her rotator cuff.   On October 31, 2014, Dr. Groff performed arthroscopic

surgery on Appellant’s right shoulder, debriding the partial tear of the rotator

cuff, decompressing the area around the rotator cuff, removing a pre-existing

bone spur, and removing the end of the clavicle bone to treat pre-existing

arthritis.

      On March 22, 2016, Appellant filed a Complaint to recover damages for

the injuries that she alleged she had sustained as a result of Appellee’s

negligence.

      A two-day trial commenced on April 3, 2017.       Following the close of

evidence, the trial court entered a directed verdict on liability in Appellant’s

favor. Thus, the only issue before the jury was Appellant’s damages.

      In support of her damages claim, Appellant presented the live testimony

of her husband and daughter, and the video deposition testimony Dr.

Conerman and Dr. Groff. Appellee presented the deposition testimony of Dr.

James Cosgrove, an expert witness specializing in pain management, who

conducted an independent medical examination of Appellant for purposes of

this litigation.

      Relevant to the instant appeal, Dr. Groff and Dr. Conerman testified

extensively about Appellant’s pre-existing medical conditions, the injuries that

she had sustained in the instant accident, and her prognosis.       Appellant’s

witnesses concluded that the accident had aggravated Appellant’s pre-existing

                                     -3-
J-A09022-18



conditions, and caused some additional medical issues including a partial tear

of her rotator cuff and low back pain. See N.T. Groff, 3/28/17, at 55; N.T.

Conerman, 3/23/27, at 32-33.         Dr. Conerman testified that, although

Appellant’s condition has improved since the accident, it was likely that

Appellant’s pain would be a chronic ongoing condition. N.T. Conerman at 36-

37, 80.

      Appellee’s expert witness, Dr. Cosgrove, also testified about Appellant’s

numerous pre-existing conditions.      He stated that, by the time of his

independent medical examination of Appellant for purposes of this litigation,

he “could find no residual impairment that I would ascribe – or attribute to

the motor vehicle accident in question[.]” N.T. Cosgrove, 3/17/17, at 44. Dr.

Cosgrove also testified that the appearance of post-accident degenerative

changes to Appellant’s low back spine was not related to the instant accident;

rather, it was attributable to age-related degeneration.    Id. at 35-37. He

opined that Appellant’s right shoulder injury that resulted in surgery was not

related to the car accident. Id. at 39-40. However, Dr. Cosgrove also stated

that because of the extent of Appellant’s chronic and slowly progressing pre-

existing conditions, he had difficulty in “trying to determine whether [the

accident] was a . . . cause or significant contributing factor[]” of Appellant’s

post-accident complaints. Id. at 16.

      In sum, while the parties’ witnesses largely agreed that Appellant

suffered a multitude of pre-existing conditions, they disagreed on the impact

of the accident on Appellant’s post-accident health and her prognosis.

                                     -4-
J-A09022-18



      On April 4, 2017, the jury returned a verdict in favor of Appellant,

awarding her $1,170 for her past medical expenses and $600 for pain and

suffering.

      On April 6, 2017, Appellant filed a Post-Trial Motion requesting a new

trial on damages, or, in the alternative, additur. The court held a hearing,

after which it denied the Motion. The court entered Judgment on the verdict

on July 25, 2017.

      This appeal followed.    Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      1. Did the [t]rial [c]ourt err as a matter of law in denying
         [Appellant’s] Motion for Post-Trial Relief for a new trial on
         damages when the damage award was so contrary to the
         evidence that it shocked one’s sense of justice?

      2. Was the jury’s award for non-economic damages so low, by
         contemporary economic damages, it was nothing more than
         inadequate?

Appellant’s Brief at 2.

      We address Appellant’s interrelated issues together. In her first issue,

Appellant challenges the weight the jury gave to the evidence. She disputes

what she characterizes as the trial court’s “speculat[ion] that the jury might

have found that the opinions of Dr. Cosgrove were more credible than [her]

treating physicians, despite the fact that Dr. Cosgrove conceded that

[Appellant’s] treating physicians were in a better position to assess [her]




                                    -5-
J-A09022-18



injuries.”   Id. at 22.   She avers that Dr. Cosgrove conceded that she had

suffered significant injuries. Id.

      In her second issue, Appellant claims that the trial court abused its

discretion in not granting her request for a new trial because the jury’s non-

economic damages award of $600 did not adequately compensate her for the

losses caused by Appellee’s negligence. Id. at 21, 36-37. She posits that the

jury’s award was “for all practical purposes a non-award, equivalent to a $0

award.” Id. at 23. We conclude that Appellant is not entitled to relief on

either issue.

      Our standard of review of an order denying a Motion for a New Trial is

well-settled.   We consider “whether the trial court clearly and palpably

committed an error of law that controlled the outcome of the case or

constituted an abuse of discretion.” Schmidt v. Boardman Co., 958 A.2d
498, 516 (Pa. Super. 2008) (citation omitted). We examine the evidence in

the light most favorable to the verdict-winner and, “to reverse the trial court,

we must conclude that the verdict would change if another trial were granted.”

Id. (citation omitted).

      Where a jury has made credibility determinations regarding the

testimony     and   evidence   presented,   those   determinations   are   rarely

overturned. Armbruster v. Horowitz, 744 A.2d 285, 287 (Pa. Super. 1999).

In order to prevail on a challenge to the weight of the evidence, the verdict

must be so “contrary to the evidence as to shock one’s sense of justice[.]”

Lanning v. West, 803 A.2d 753, 765 (Pa. Super. 2002) (quotation and

                                      -6-
J-A09022-18



citation omitted).   A new trial “will not be granted on the ground that the

verdict was against the weight of the evidence where the evidence is

conflicting and the fact-finder could have decided in favor of either party.” Id.

at 766 (citation omitted).

      When considering challenges to the weight of the evidence, we note

that, “[i]t is well-settled in Pennsylvania that the weight of the evidence and

the credibility of witnesses are issues for the jury who is free to believe some,

all, or none of the evidence presented.” Odato v. Fullen, 848 A.2d 964, 966

(Pa. Super. 2004).

      With respect to a claim for additur, we note the following principles. “A

verdict is set aside as inadequate when it is so inadequate as to indicate

passion, prejudice, partiality, or corruption, or where it clearly appears from

uncontradicted evidence that the amount of the verdict bears no reasonable

relation to the loss suffered by the plaintiff.” Dranzo v. Winterhalter, 577
A.2d 1349, 1352 (Pa. Super. 1990) (citation and quotation omitted). Further,

“[i]f the verdict bears a reasonable resemblance to the damages proved, the

appellate court will not disturb the verdict merely because the damages are

less than the reviewing court might have awarded.” Id. “To support the grant

of a new trial for inadequacy of the damage award, the injustice of the verdict

should stand forth like a beacon.” Id. (citation and quotation omitted).

      Following our review of the evidence and the relevant case law, we find

that the trial court did not abuse its discretion in denying Appellant’s Post-

Trial Motion or her request for additur. The Honorable Alan Hertzberg, who

                                      -7-
J-A09022-18



presided at trial, has authored a comprehensive, thorough, and well-reasoned

Opinion, citing to the record and relevant case law in addressing Appellant’s

issues.   After careful review of the parties’ arguments and the record, we

affirm on the basis of the trial court’s Opinion. See Trial Ct. Op., 9/28/17, at

4-8 (concluding that: (1) the jury had a basis for finding many of Appellant’s

complaints were not credible or were caused by a pre-existing condition,

including the testimony of her own witnesses; (2) the jury was not required

to find that the instant accident caused the pain complained of by Appellant;

(3) the parties presented contradictory evidence, which the jury was free to

find credible or not credible; and (4) the non-economic damages award did

not “shine forth like a beacon of injustice”).

      The parties are instructed to attach a copy of the trial court’s September

28, 2017 Opinion to all future filings.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2018




                                      -8-
                       Allegheny County - Department of Court Records
                              Civil Division - Filings Information


County caselD:GD-15-023133
Case Description:Stemmerich vs Massung III etal
Official Docket Entry, Sort By Document Number Ascending

Document       Filed Date     Title/Entry                  Entry Classification    Filed By
Number
1              09/28/2017     Opinion                      Official Docket Entry   Alan D.Hertzberg




                                              (Index Page -1)
                                                                      1   -Opinion




   IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                            CIVIL DIVISION


        BARBARA STEMMERICH,

                  Plaintiff,
                                           CASE NO. GD 15-23133
                  vs.
                                        Superior Court Docket
        GLENN MASSUNG, III and          No. 1151 WDA 2017
        PITTSBURGH MOBILE TELEVISION, INC,

                  Defendants.
                                           OPINION

                                           JUDGE ALAN HERTZBERG



                                           COPIES SENT To:

                                           COUNSEL FOR PLAINTIFF:

                                           TIMOTHY CONBOY, ESQUIRE.
                                           733 WASHINGTON ROAD
                                           SUITE 201
            CJ                             PITTSBURGH, PA 15228

L.4-e       cL_
                                           COUNSEL FOR DEFENDANT:


        1




                                           MICHAEL LANG, ESQUIRE
                                           983 THIRD STREET
                                           BEAVER, PA 15009
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY PENNSYLVANIA
                         CIVIL DIVISION

  BARBARA STEMMERICH,

         Plaintiff,
                                                CASE NO. GD 15-23133
         vs.
                                  Superior Court Docket No. 1151 WDA 2017
  GLENN MASSUNG, III and
  PITTSBURGH MOBILE TELEVISION, INC.,

         Defendants.




                                           OPINION

  Alan Hertzberg, Judge                                 Date Filed: September. 28, 2017

         The issue addressed in this. Opinion is whether a jury verdict for pain and

  suffering of $600 is adequate compensation for Plaintiff Barbara Stemmerich's injuries.      I

  find this jury verdict of $600 for pain and suffering is adequate, and my reasons for this

  decision are'set forth below.

         On January 31, 2014, Defendant Glenn Massung, while employed by Defendant

  Pittsburgh Mobile Television, Inc., was driving a tractor trailer on Butler Street in the

  City of Pittsburgh. The trailer component of the vehicle consisted of a tank used to haul

  recycled oil, but the tank was empty. It was 5:00 p.m., hence it was rush hour, traffic was

  heavy and Mr. Massung was moving slowly towards an intersection controlled by a

  traffic light. The traffic in front of him stopped, requiring him to stop by pressing both

  the cl'itch and brake pedals. Mr. Massung had oil on his boots, and his foot slipped off

  the cliitch pedal, which caused the truck to lunge forward and collide with the rear of a

  car being driven by Mrs. Stemmerich. At impact, Mr. Massung did not think his truck
was moving very fast, and if he had to guess, less than twenty miles per hour. While the

collision crushed a portion of the Ounk of Mrs. Sternmerich's trunk, the air bag inside of

her vehicle did not deploy. Mrs.. Stemmerich's car seat back broke during the collision

and she collapsed backwards in the car and could not control the continuing movement of

the car or see where it was going. Her car ultimately stopped due to lack of momentum,

but she then needed assistance from paramedics to exit her car. This experience severely

upset Mrs.. Stemmerich.

         Mrs. Stemmerich, then 68 years old, had multiple pre-existing medical conditions.

In June of 2006, she had reconstructive surgery of her right foot and ankle followed by

reflex sympathetic dystrophy/complex regional pain syndrome of her right leg. In 2009,

Mrs. Stemmerich developed sacroiliitis that caused low back pain, which was treated

with injections into the sacroiliac joint. She also was diagnosed with fibromyalgia

(overactive nerves that magnify the aches and pains over her entire body). In May of

2011,. Mrs. Stemmerich had right knee replacement surgery. In December of 2013, she

developed right shoulder rotator cuff tendonitis after reaching behind herself to grab

something. It was being treated with, physical therapy, anti-inflammatories, pain

meditation and steroid injections. Before the collision, Mrs. Stemmerich also had "bone

on bOne arthritis of her left knee (another knee replacement surgery was contemplated),

severe stenosis, of the lumbar spine and a bone spur and arthritis in her right shoulder.

joint.

         Paramedics took Mts. Stemmerich from her vehicle to the emergency room of

West Penn Hospital. Mrs. Stemmerich complained        Of pain in her   right knee from it

hitting the dashboard and of pain in her chest from the pressure of her seatbelt. An x-ray



                                              2
showed no fracture, or other obvious injury to her artificial right knee joint, and there was

ecchymosis (bruising below the surface of the skin) visible on the left side of her chest.

After diagnosing no serious injury, West Penn Hospital discharged Mrs. Stemmerich on

the same day as the collision.

        Due to her pre-existing medical conditions, Mrs. Stemmerich had a regular

appointment with her pain management specialist, Dr. Conerman, three days later. She

complained of pain in her low back, and mid back radiating down the,leg. Dr. Conerman

treated Mrs. Stemmerich by continuing previously prescribed physical =therapy, musele

relaxants and Vicodin, with the prescribed amount of Vicodin increased. During

additional appointments, he also injected steroids into the most painful areas of her back.

Three days after the collision Mrs. Stemmerich also was able to see the orthopedic

surgeon who had been, regularly treating her, Dr. Groff. She reported that her right

shoulder felt much worse due to the collision. Dr. Groff treated Mrs. Stemmerich with

continued physical therapy, pain medication and steroid injections. Mrs. Stemmerich,

however, did not seem to be improving, and on August 20, 2014 an MRI test was done on

her right shoulder that showed a partial tear ,of the rotator cuff. Then, on October 31,

2014, Dr. Groff performed arthroscopic surgery on her right shoulder, debriding the

partial tear of her rotator cuff, decompressing the area around the rotator cuff, removing

the pre-existing bone spur and removing, the end of the clavicle bone to treat the pre-

existing arthritis.

        Mrs. Stemmerich filed 'a lawsuit against Mr. Massung and his employer on

December 30, 2015 by means of a writ of, summons, and she filed a complaint on March

22, 2p16. On March 31 and April 3-4, 2017 I presided over a jury trial of the parties'
dispnte. Mr. Massung testified as the plaintiff's first witness and admitted that his

negligence caused the collision, which left Mrs. Stemmerich's money damages as the

only' dispute for the Jury to resolve. Mrs. Stemmerich's treating physicians, Dr.

Conerman and Dr. Groff, testified by videotaped deposition, as did a pain management

physician hired by the Defendants, Dr. Cosgrove. Dr. Conerman opined that the collision

caused injuries to Mrs. Stemmerich's back and that her treatment would extend into the

future. Dr. Groff opined that the collision caused the partial tear of Mrs. Stemmerich's

right rotator cuff and the arthroscopic surgery he performed to repair it. Dr. Cosgrove,

however, opined that the only injuries caused by the collision were, the bruises from the

seatbelt and aggravation of her pre-existing back problems, which resolved in a. few

months. The Jury also received an itemized list of past medical expenses in the total

amount of $9,936.57.

           The written Jury Verdict that I prepared classified damage amounts into three

separate categories: (1) past medical expenses; (2) future medical expenses; and (3) pain

and suffering. The Jury returned a verdict of $1,170 for past medical expenses, $0 for,

fUture medical expenses and $600 for pain and suffering. Mrs. Stemmerich appealed the

verdict to the Superior Court of Pennsylvania following my denial of her Motion for.

Post -Trial Relief. In her appeal Mrs. Stemmerich argues that the Jury Verdict of $600 for

pain and suffering must be set aside because it is inadequate and shocks one's sense of

justice.   I   disagree and set forth below why I disagree.

           "Generally, a verdict will not be disturbed, merely on account of the smallness of

the damages awarded or because the reviewing court would have awarded more." 22

Am'. Jur. 2d, Damages,,§1029 (1988). Furthermore, "[i]t is the exclusive province       of the



                                                 4
jury, as factfinder, to hear evidence on damages and decide what amount fairly and

completely compensates the plaintiffs." Matheny v. West Shore Country Club, 436 Pa.

Super. 406, 407, 648 A.2d 24, 24 (1994). A jury verdict is not to be set aside on the basis

of inadequacy unless the injustice of the verdict shines "forth like a beacon" and "where

it clearly appears from uncontradicted evidence that the amount of the verdict bears no

reasonable relation to the loss suffered by the plaintiff." Kiser v. Schulte, 538 Pa. 219,

648 A.2d 1, 4 (1994) (citing Elza v. Chovan, 396 Pa. 112, 152 A.2d 238 (1959)).

       Under this standard Mrs. 'Stemmerich is able to reference instances from other

cases where the test for setting aside a jury verdict is met. For example, in. Yacabonis v.

Gilvickas (376 Pa. 247, 101 A.2d 690 (1954)) the Pennsylvania Supreme Court upheld

the trial court's grant of a new trial. Following an automobile accident,, a passenger was

hospitalized for nineteen days with eight fractured ribs, caught pneumonia in the hospital

and was in an oxygen tent for twelve days and then went home where she stayed in bed

for four months. The Pennsylvania Supreme. Court determined that the jury's award to

the passenger of medical expenses but nothing for pain and suffering was, totally

inadequate and affirmed the trial judge's, decision to grant a new trial.

               In Davis v. Mullen (565 Pa. 386, 773 A.2d 764 (2001)), the Pennsylvania

Supteme Court explained the existence of two seemingly inconsistent lines of its cases.

In the first line of cases the trial court correctly granted a new trial when a jury awarded

medical expenses but no pain and suffering. ,See,        Yacabonis above. The plaintiffs'

injuries were too severe for the jury to have a reasonable basis for awarding medical,

expenses but no pain and suffering. In the second line of cases, the granting of a new

trial when a_ jury awarded medical expenses but no pain and suffering was incorrect. See,
e.g., Boggavarapo v. Ponist, 518 Pa. 162, 542 A.2d 516 (1988) and Catalano v. Bujak,

537 Pa. 155, 642 A.2d 448 (1994). The Pennsylvania Supreme Court explained that the

second line of cases differed because the jury either had a basis to find a plaintiff's pain

and uffering complaints were not credible or were caused by a pre-existing injury.

Hence, in Davis v. Mullen the trial judge was correct to deny Mr. Davis a new trial when

the jury awarded;him medical expenses but no pain and suffering because Mr. Davis

missed no work, waited twenty days after the accident to be treated by a chiropractor for

neck and back pain and the chiropractor was uncertain about whether the injuries could

have been caused by three prior automobile accidents. The Pennsylvania. Supreme Court

also attributed the appropriateness of the jury verdict of no, pain and suffering by Mr.

Davis to "the power of the jury as the ultimate finder of fact and the need for the judiciary

to guard against usurping the role of the jury." 565 Pa. 386, 393, 773 A.2d 764, 768.

        While the Jury did award Mrs. Stemmerich .a small amount for pain and suffering,

the principles set forth in Davis v. Mullen when a jury awards no pain and suffering are

applicable. Mrs. Stemmerich's injuries undoubtedly place her in the second line of cases

because the Jury had a basis for finding many of her pain and suffering complaints were

not credible or were caused by pre-existing injuries. Since she complained of only:knee

and chest pain at the Emergency Room (see Jury Trial transcript, p. 148), the Jury may

have found her later complaints of back and shoulder pain were not credible. Both of.

Mrs. Stemmerich's physicians acknOwledged it was very difficult to tell whether her pain

was caused by the collision or her pre-existing medical conditions. Dr. Conerman was

unable to state the percentage of her pain that was caused by the collision (see

Videotaped Deposition Transcript of Dr. Conerman, p. 74), while Dr. Groff



                                              6




    A
acknowledged there was no way to definitively know whether her rotator cuff had been

torn before the collision because no MRI study was done until after the collision (see.

Videptaped Deposition Transcript of Dr. Groff, pp. 55-56). Dr. Groff relied on Mrs.

Stemmerich saying her shoulder pain increased after the collision for his opinion that the

collision caused the rotator cuff tear (see Dr. Groff Transcript, p. 39), but the Jury may

not have believed. Mrs. Stemmerich was being honest with Dr. Groff. Dr. Conerman also

acknowledged Mrs. Stemmerich's pre-existing and ongoing back pain was due to chronic

ankle and knee problems that made her gait uneven (see Dr. Conerman Transcript, p. 57)

as well as her severe lumbar spine stenosis (see Dr. Conerman Transcript, pp. 64-65 and

68-69).

          Dr. Cosgrove, the physician hired by Mr. Massung, disagreed with both of Mrs.

Stemmerich's physicians and attributed only the aggravation of Mrs. Stemmerich's pre-

existing low back and neck pain, "primarily during the early months of 2014," to the

collision. Videotape Deposition Transcript of Dr. Cosgrove, p. 66. Dr. Conerman

additionally stated that Mrs. Stemmerich had pain on a 1-10 scale of 2 before the

collision, 6 just after the collision, but the pain decreased to &level of 2 by April 2, 2014.

See Dr. Conerman Transcript, pp. 54 and 80. Therefore, the Jury may have found this

testimony by Dr. Conerman, to be the most objective test of her pain from the collision,

which in duration lasted no more than the 61 days from January 31 to April 2. Finally, to

the extent photographs showing bruising from the seatbelt are an indication of pain, Dr.

Cosgrove explained that Mrs. Stemmerich was more ,susceptible to the bruises because

she Was. taking a blood thinner called Playix. See Dr. Cosgrove Transcript, pp. 28.-29.




                                              7
       Ms. Stemmerich, her husband and her daughter all testified that the collision,

which had a significant emotional impact, was a life changing experience that prevented

her from continuing to care, for her grandchildren and doing many activities of daily

living'she used to db. With her physicians opining that her shoulder surgery and ongoing

backpain were caused by the collision; Mrs. Stemmerich appeared convinced of this and

therefore was very disappointed by the Jury's verdict of only $600 for her pain and

suffe'ring and other non -economic losses. However, a jury is "not obliged to believe that

every injury causes pain or the pain alleged." Boggavarapu v. Ponist, 518 Pa. 162, 542
A.2d 516, 518. Mrs. Stemmerich's. Jurors may have found her collision related pain was

minimal, or it may have placed a lower value on her pain than she expected. But, "there

is no mathematical formula to arrive at a figure for the intangible damages of pain and

suffering." Kaufman v. Campos, 2003 Pa. Super. 229, 827 A.2d 1209, 1212. In

summary, the $600 pain and suffering Verdict does not shine forth like a beacon of

injusfice, and there is contradictory evidence of the losses sustained in the collision. See

Elza v. Chovan, 396.Pa. 112, 152 A.2d 238. Therefore, granting a new trial wouldusurp

the proper role of the Jury. Accordingly, I was correct in denying Mrs. Steinmerich's

request for a new trial.




                                      BY THE COURT:



                                                                                 ?J.




                                              8